Citation Nr: 1515246	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  06-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for muscle pain in the legs, including shin splints, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle pain in the arms, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle pain in the back, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for intermittent bruising and scaling of the skin (claimed as skin condition of the hands and arms), to include as due to undiagnosed illness.

7.  Entitlement to service connection for a thyroid disorder, to include as due to undiagnosed illness.

8.  Entitlement to service connection for fatigue and lack of endurance, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disorder (GERD) and reflux esophagitis (claimed as acid reflux), to include as due to an undiagnosed illness.

10.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987, and from September 1989 to April 1994.  He had service in Southwest Asia from October 11, 1990 to April 16, 1991 and from August 21, 1992 to October 30, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision decided in September 2003 and issued in October 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 1999 and August 2000 rating decisions, the RO denied service connection for reflux esophagitis, headaches, fatigue and lack of endurance, all claimed as due to undiagnosed illness, on the basis that the claims were not well grounded.  In September 2002, the Veteran filed the claims again, indicating that that these were a condition that he had suffered due to exposure to environmental hazards during the Persian Gulf War.  As explained in a decision issued by the Board in July 2008, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Congress included a provision allowing VA to readjudicate claims denied between July 14, 1999, and November 9, 2000, as not well grounded "as if the denial or dismissal had not been made."  A request for readjudication must be received not later than two years after November 9, 2000.  In this case, the August 1999 and August 2000 denials fell within the time period of this provision, and the veteran made a timely request for readjudication in September 2002.  Accordingly, those claims are being adjudicated on the merits and do not require new and material evidence to reopen them.  

In July 2008, March 2011, and September 2013, the Board remanded the case for additional development and it now returns for further appellate review.  As will be discussed herein, the Board finds that, as to the issues decided herein, there has been substantial compliance with the actions requested in such remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  The only issue on appeal requiring additional action is the service connection claim for a skin condition.  Furthermore, in addition to the issues listed on the title page, the issue entitlement to service connection for posttraumatic stress disorder (PTSD) was also remanded in September 2013.  However, in a September 2014 rating decision, service connection was established for PTSD.  Therefore, as such is a full grant of the benefit sought on appeal, such issue is no longer before the Board.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issue of entitlement to service connection for intermittent bruising and scaling of the skin (claimed as skin condition of the hands and arms), to include as due to undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Claimed left and right foot disorders have been attributed to known clinical diagnoses of plantar fasciitis, hallux valgus, heel spurs and degenerative arthritis of both feet, and are not related to or manifestations of an undiagnosed illness or other qualifying, chronic disability.

3.  Currently manifested/diagnosed bilateral foot disorders were not incurred in service (or during the first post service year in the case of arthritis), and are not otherwise causally or etiologically related to any injury or incident therein, to include exposure to environmental hazards in Southwest Asia.

4.  The Veteran's claimed muscle pain of the legs have been attributed to known clinical diagnoses, to include already service-connected degenerative arthritis of the bilateral knees, and shin splints/residuals of a right ankle injury, for which service connection has been previously denied.

5.  The Veteran's claimed muscle pain of the arms have been attributed to known clinical diagnoses of chronic cervical strain, mild impingement syndrome of the right shoulder, right wrist arthritis, and lateral and medial epicondylitis of the arms, and are not related to or manifestations of an undiagnosed illness or other qualifying, chronic disability.  

6.  Currently manifested/diagnosed arm disorders were not incurred in service (or during the first post service year in the case of arthritis), and are not otherwise causally or etiologically related to any injury or incident therein, to include exposure to environmental hazards in Southwest Asia.

7.  The Veteran's claimed muscle pain of the back has been attributed to known clinical diagnoses of lumbar strain, cervical spine degenerative disc disease at C6, spina bifida occulta, and degenerative disc disease (DDD) of the thoracic spine and are not related to or manifestations of an undiagnosed illness or other qualifying, chronic disability.  

8.  Currently manifested/diagnosed back disorders were not incurred in service (or during the first post service year in the case of arthritis), and are not otherwise causally or etiologically related to any injury or incident therein, to include exposure to environmental hazards in Southwest Asia.

9.  The Veteran's current thyroid disorder has been attributed to a known clinical diagnosis of hypothyroidism and is not related to or a manifestation of an undiagnosed illness or other qualifying, chronic disability.

10.  Currently diagnosed hypothyroidism was not incurred in service, and is not otherwise causally or etiologically related to any injury or incident therein, to include exposure to environmental hazards in Southwest Asia.

11.  Chronic fatigue syndrome has not been diagnosed at any time in or post-service, and symptoms of fatigue and lack of endurance have been attributed to a known clinical diagnosis of hypothyroidism and are not related to or manifestations of an undiagnosed illness or other qualifying, chronic disability.  

12.  The Veteran has a current gastrointestinal disorder diagnosed as GERD, and the competent, credible, and probative evidence indicates that this condition it is at least as likely as not related to service.

13.  The Veteran's current headaches has been attributed to a known clinical diagnosis of migraine/tension headaches and is not related to or manifestations of an undiagnosed illness or other qualifying, chronic disability.

14.  The Veteran's current headaches was not incurred in service (or during the first post service year in the case of migraine headaches), and is not otherwise causally or etiologically related to any injury or incident therein, to include exposure to environmental hazards in Southwest Asia.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).

2.  A right foot disorder was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).

3.  Muscle pain of the legs was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).

4.  Muscle pain of the arms was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.307, 3.309 (2014).
5.  Muscle pain the back was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).

6.  A thyroid disorder was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

7.  Fatigue and lack of endurance were not incurred in or aggravated by service, and are not shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for GERD and reflux esophagitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  Headaches were not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, November 2002, January 2009, April 2011, July 2012, October 2012, and March 2014 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include as due to an undiagnosed illness, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, letters dated in March 2006 and thereafter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While some of the letters were issued after the initial October 2003 rating decision on appeal, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, the Veteran's claims were readjudicated in the March 2006 Statement of the Case, and in November 2010, November 2012, and September 2014 Supplemental Statements of the Case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA and private medical records, and lay statements provided by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claims that has not been requested or obtained. 

The Veteran has been afforded numerous examinations in this case, taking place in July 2003, August 2009, February/June/October and November 2010, August 2012, and August 2014.  Clinical observations, reviews of imaging and tests, and opinions were rendered by medical professionals following these thorough examinations and interviews of the Veteran and, in the latter examinations, a review and consideration of a lengthy medical record and history.  Moreover, the examiners have offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met. 

Furthermore, as noted previously, these claims were previously remanded in July 2008, March 2011, and September 2013 in order to obtain additional records; provide VCAA notice to the Veteran as appropriate, to include affording him an opportunity to identify any additional outstanding records; and affording him VA examinations and/or opinions so as to determine the nature and etiology of his claimed disorders.  As previously discussed, all outstanding and available records have been obtained, all necessary VCAA notice has been provided, and adequate VA examinations and opinions sufficient to decide the claims herein have been obtained.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and organic diseases of the nervous system (which includes migraine headaches), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from October 11, 1990 to April 16, 1991 and from August 21, 1992 to October 30, 1992, during the Persian Gulf War and, therefore, such laws and regulations are applicable to his claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter and for the sake of completeness, the Board has considered whether the Veteran engaged in combat with the enemy.  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99 (Oct. 18, 1999).  Combat status is not established by any of the Veteran's awards or decorations, and was not established by VA in conjunction with the grant of service connection for PTSD.  At this point there has been no lay or documentary evidence presented otherwise indicative of combat status.  Accordingly, there is no basis to afford the provisions of 38 U.S.C.A. § 1154(b) and related case law, to this appeal. 

A. Left and Right Feet

In September 2002, the Veteran filed a service connection claim for pain in both feet.  

The STRs include a July 1989 enlistment examination report which reveals that clinical evaluation of the feet and lower extremities was normal.  In December 1992, the Veteran was seen for complaints of pain in the right lateral border of the foot, having injured the right foot while running.  A March 1993 entry documents right ankle inversion and edema.  X-ray films were negative for fracture and a sprain was assessed.  A June 1993 examination report reflects that clinical evaluation of the feet and lower extremities was normal.  The Veteran subjectively identified having foot trouble.   

A VA Gulf War examination was conducted in July 2003 and the claims file was reviewed.  The Veteran complained of bilateral heel pain, right worse than left.  He stated the right heel pain started in 1990 and denied any acute injury or trauma to the foot at that time.  He states he did not receive any treatment for his heel pain at that time but that it resolved without treatment, and reported that his heel pain resumed approximately 3-4 months prior to the examination.  It was noted that the Veteran had not sought any medical treatment for this condition and was not taking any medication for this pain, but was wearing some gel inserts in his shoes.  The Veteran also stated that he has been having left heel pain for the last 3-4 months, described as similar to that in the right foot but not as intense, and not occurring on a daily basis.  Diagnoses of plantar fasciitis of the right and left feet were made.   X-ray films revealed no heel spurs and mild valgus deformity great toes, bilaterally.  

The file contains a December 2003 private medical record of the Durden Medical Clinic, showing that the Veteran had complaints of right heel pain assessed as plantar fascitis, treated periodically thereafter in 2003 and 2004.  He was treated for a right foot injury in August 2004.

VA records reveal that the Veteran complained of right heel pain in March 2006.  It was noted that he was on his feet doing roadwork/construction.  Chronic plantar heel pain was assessed.

A VA examination was conducted in August 2009 and the claims file was reviewed.  The examiner noted that a review of the STRs revealed that, in December 1992, the Veteran complained of a right foot injury while running and that, in March 1993, record there were indications of a right ankle inversion injury.  The Veteran stated that when he was on active duty status he started having discomfort in the central plantar aspect of both the right and left heels after marching or running.  He had no surgery on either the right or left heel while on active duty.  A history of shin splints on right and left in the past - physical examination, negative; and a history of plantar fasciitis of right and left foot - physical examination, negative, were assessed.  The examiner opined that it was less likely as not (less than 50 -50 probability) that the Veteran's current anterior tibial condition was a result of or caused by the period of active duty service.  It was explained that his symptoms really seemed to be more related to the knees and the physical examination was pretty much normal as it pertained to the proximal tibias right and left, and, in addition, the Veteran did not give any significant history of ongoing problems.  

With regard to the issue of plantar fascitis, the examiner opined that this foot condition was less likely as not (less than 50 - 50 probability) caused by or a result of the Veteran's active duty status.  It was explained that the Veteran's current condition did not appear to have any significant functional impairment of his activities of daily living or occupation and X-ray films of August 2009 showed all the bones and joints of the feet were intact with mild calcaneal spurs bilaterally shown.  

A VA examination of the feet was conducted in November 2010.  The Veteran gave a history of pain in both feet since 1987/1988 when he was stationed at Fort Benning, Georgia, and believed that this was due to extensive physical training during his basic training.  X-ray films revealed no definite fracture or dislocation; minimal and mild hypertrophic osteoarthritic degenerative changes; bilateral small calcaneal spurs; and suspected bilateral pes planus configurations.  Bilateral plantar fasciitis was diagnosed.   

Another VA examination of the feet was conducted in October 2013.  Bilateral plantar fasciitis was assessed.  A diagnosis of hallux valgus was also made, manifested by bilateral foot pain.  The examiner opined that plantar fasciitis was less likely than not due to service.  It was noted that 1788 pages of medical records were reviewed, which revealed insufficient evidence to support the existence of this condition in the STRs.  The examiner also pointed out that X-ray films of the feet did not show degenerative changes.  

A VA Gulf War foot examination was conducted in August 2014.  Plantar fasciitis, bilateral heel spurs, and degenerative arthritis of both feet were diagnosed.  It was noted that the Veteran had experienced foot pain since 1987 and 1988 when stationed at Fort Benning, Georgia, and believed that this is due to extensive physical basic training.  The examiner opined that calcaneal heel spurs were unrelated to plantar fasciitis and also indicated that, since this was a disease with a clear and specific etiology and diagnosis, it was not at least as likely as not that this is related to a specific exposure event attributable to service in Southwest Asia.

The examiner observed that the Veteran had a history of follow up for foot pain in 1992 during service, which apparently improved without sequelae.  It was noted that plantar fasciitis was diagnosed around 2002 and that post-service, the Veteran held and continues to hold jobs requiring strenuous physical activity.  It was concluded that the diagnosis of plantar fasciitis and calcaneal spurs began years after his military tenure and are more likely than not related to job requirements and stress and unrelated to military service.  

Analysis

The Veteran maintains that claimed bilateral foot conditions are related to the physical stresses of service, to include basic training.  

As an initial matter, the Veteran has not maintained that his claimed foot conditions are manifestations of an undiagnosed illness attributable to his Southwest Asia service.  Further, the Veteran's claimed foot conditions have been attributed to known clinical diagnosis of plantar fasciitis, hallux valgus, bilateral heel spurs, and degenerative arthritis of both feet.  Accordingly, the Veteran's current bilateral foot disorder is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  As such, the Board must consider if service connection may be granted on a different basis.

Following a careful review of the evidence, the Board finds that service connection is not warranted for the Veteran's claimed foot disorders.  

As such described above, evidence of current disability has been established by the aforementioned clinical diagnoses. 

With regard to in-service incurrence, the file contains limited indications of foot problems in service, demonstrated by a December 1992 record documenting that the Veteran was seen for complaints of pain in the right lateral border of the foot, having injured the right foot while running; and a March 1993 entry documenting right ankle inversion and edema, with negative X-ray films were negative for fracture, assessed as a sprain.  A June 1993 examination report reflected that clinical examination of the feet was normal.

The remaining question therefore, is whether any foot disorder was incurred during or as a result of the Veteran's active military service, as claimed.  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Factors for assessing the probative value of a medical nexus opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

In this regard, since the filing of the claim in 2002, the record contains numerous reports of evaluation and examination of the feet, and reflects that a post-service diagnosis of the feet was initially made in 2003, at which time plantar fasciitis was diagnosed by VA and treated by a private doctor.  Negative medical opinions were provided, as follows: (1) August 2009, the examiner opined that it was less likely as not (less than 50 -50 probability) that the Veteran's anterior tibial condition was a result of or caused by the period of active duty service, explaining that the symptoms really seem to be more related to the knees and physical examination was pretty much normal as it pertained to the proximal tibias right and left, and, in addition, the Veteran did not give any significant history of ongoing problems; and (2) August 2014 - diagnoses of plantar fasciitis and calcaneal spurs began years after the Veteran's military tenure and are more likely than not related to job requirements and stress and unrelated to military service.

The negative opinions provided by the examiner in 2009 and 2014, relating to the foot conditions diagnosed as plantar fasciitis and calcaneal spurs, are found to be of high probative value in this case, as they were made based upon consideration of a comprehensive historical record and claims file review, and are supported persuasive and logical rationale based on an accurate factual history.  The Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value, nor has any contrary competent medical evidence been provided on this point.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

During examinations conducted in 2013 and 2014, incidental diagnoses of hallux valgus and degenerative arthritis of both feet were also made.  These conditions were initially diagnosed almost 20 years after the Veteran's discharge from service, with no competent evidence of any service etiology on file.  

The Veteran has maintained that foot and heel symptoms have been chronic and continuous since service and he is considered competent to provide such an account.  However, there is nearly a decade long gap between the Veteran's discharge from service in 1994 and the initial clinical diagnosis of plantar fasciitis made in 2003, also representing the earliest post-service evidence of medical treatment for the feet.  During a 2003 examination, the Veteran indicated that he had been essentially pain and symptom-free after service and until 2003, when foot problems recurred.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Given this conflicting evidence as well as a long gap in the clinical records, the Board is unable to find competent and credible evidence of chronicity of foot symptomatology between 1994 and 2003.  In this regard, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, lay reports must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the assertions as to continuity are refuted by a negative examination report of 1993; a nearly decade long gap during which the Veteran did not complain of foot problems, seek treatment or file a claim for compensation; and highly probative and competent negative medical opinions of 2009 and 2014.  

Therefore, the Board finds that presumptive service connection for degenerative joint disease, i.e., arthritis, of the bilateral feet is not warranted as such did not manifest in service or within a year of the Veteran's service discharge.  Moreover, as discussed in the preceding paragraph, the competent and credible evidence does not establish a continuity of foot symptomatology since service.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

To the extent that the Veteran himself asserts he suffers from current bilateral foot disorders as a result service, the Board does not question the Veteran's sincerity in his belief that the claimed foot conditions are etiologically related to such a cause.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as to the specific issue in this case-a diagnosis of complex medical disability, particularly where, as here, different symptoms and diagnoses of the right foot have been made since service, and providing an opinion as to its etiology-falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." 

Accordingly, bilateral foot disorders are not shown to have been incurred in or otherwise etiologically related to service and for the foregoing reasons, service connection for a left and right foot disorders must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Claims Based on Undiagnosed Illness

The Veteran contends that his claimed muscle conditions of the legs, arms, and back, thyroid disorder, fatigue and lack of endurance, gastrointestinal disorder, and headaches are the result of his service in the Persian Gulf which occurred during Operation Desert Shield.  As will be explained here, all of these claimed conditions have been attributed to known clinical diagnoses and none of these conditions have been attributed to a medically unexplained chronic multi symptom illness.  Accordingly, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness do not apply.  However, the Board will consider the Veteran's claims under the other provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

In addition, in February 2013, the Veteran provided a statement maintaining that his claimed conditions involving the thyroid, fatigue, and headaches, were due to an anthrax vaccine he received.  In support of the claim he provided a one-page generic fact sheet entitled, "Information about the Military Vaccine Resource Directory."  While evidence such as an article or fact sheet can provide support to a claim, this must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999). 

Here, the aforementioned evidence of record does not discuss the specific circumstances of the Veteran's claimed disorders, let alone whether any one of them is etiologically related to events during his active military service, to include an anthrax vaccine.  In fact, this very large evidentiary record contains absolutely no competent evidence etiologically linking or even suggesting the possibility of an etiological link between conditions involving the thyroid, fatigue, and headaches, and an anthrax vaccine received in service.  As such, the fact sheet does not constitute sufficient, probative evidence to show that any current disorder of the thyroid, fatigue, or headaches, was incurred in, or is otherwise casually related to, the Veteran's service.  The Board need not find a lay Veteran competent to render opinions regarding the etiology of a diagnosed condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  


B. Muscle Pain - Legs, Arms, Back

In September 2002, the Veteran filed a service connection claim for muscle pain in the legs, arms, and back.  

The STRs include a July 1989 enlistment examination report which reveals that clinical evaluation of the spine, and upper and lower extremities was normal.  The Veteran was seen for possible shin splints in September 1989.  Mild shin splints were assessed in October 1989.  In January 1990, the Veteran was seen for a 2-day history of back pain.  Examination revealed tenderness and full range of motion and lumbar strain was assessed.  Also that month he was seen with a 5-month history of shin splints.  In February 1990, the Veteran was seen with complaints of knee pain and a history of shin problems.  Tender bilateral medial collateral symptoms with tress related pain was assessed.  In June 1992, the Veteran complained of a stomach ache and pain in the lower back, assessed as lower lobe pneumonia.  A June 1993 examination report reflects that clinical evaluation of the spine, and upper and lower extremities was normal was normal.  The Veteran subjectively identified having swollen or painful joints, and denied having painful shoulders or recurrent back pain.  

A VA Gulf War examination was conducted in July 2003 and the claims file was reviewed.  The Veteran complained of pain in the neck and shoulders for the past 2-3 years.  He denied any history of injury or trauma to the shoulders or the neck, but mentioned that he did suffer some episodes of neck pain while in the Army, diagnosed as neck strain and treated with nonsteroidal anti-inflammatories.  The examiner observed that there was no note of treatment for any neck or shoulder pain in the file.  X-ray films of the shoulders were normal, and revealed cervical spine degenerative disc disease at C6.  X-ray films also revealed degenerative joint disease of the right wrist.  Final diagnoses of DDD of the cervical spine with radicular radiation of pain into the left shoulder, which the examiner felt was the actual origin of shoulder pain; and mild impingement syndrome of the right shoulder, were diagnosed. 

The file contains a December 2003 private medical record of the Durden Medical Clinic, showing that the Veteran had complaints involving the right leg, assessed as a broken vein of the right calf.  He was also seen in December 2003 with complaints of back pain.

VA records include a September 2005 entry noting arthritis of the right hand and degenerative joint disease of the knees.  

A VA examination was conducted in August 2009 and the claims file was reviewed.  The Veteran reported that, in 1989, he first injured his back while at Fort Hood when he had a muscle pulled and had another episode in 1992, while in the Persian Gulf and he was jumping off a Bradley vehicle, twisting his back.  He stated that throughout his active duty military service he had occasional flareups of pain in the low back and would and be seen by the medics and placed on anti-inflammatories and rest.  Chronic lumbosacral strain was diagnosed.  

The examiner opined that it was less likely as not (less than 50-50 probability) that the Veteran's current low back condition was a result of or caused by his period of active duty.  It was explained that there were two mentions of low back pain, one in January 1990 and the second in June 1992, with no indication of any type of serious back condition or of ongoing problems with the back.  There was evidence of sacralization of the L5 vertebral body with spina bifida on X-ray films with no spondylolysis or spondylolisthesis.  The examiner also pointed out that the diagnostic criteria for fibromyalgia were not met, since there was a dearth of trigger points and rheumatologic laboratory data obtained for the exam was normal.  

In June 2010 another VA examination was conducted.  All muscle groups were within normal limits, with normal strength. 

In October 2010 on VA examination, the Veteran gave a history of a having muscle cramping in the arms, legs, and back, while stationed in Saudi Arabia.  He indicated that he was seen at a local troop clinic and advised to do stretching exercises.  The Veteran reported that he was not currently receiving medical treatment for this condition.  Acute muscle spasms were assessed. 

In July 2011, a VA medical opinion was offered to the effect that the Veteran's claimed muscle pain of the legs, arms, and back was not caused by or the result of service-related muscle pain.  It was explained that a review of claim file indicated that the Veteran was seen during military service for pain in his legs, arms, and back and was treated.  The evaluator noted that it appeared that he was having muscle cramps possibly related to physical training.  It was noted that examination of the muscles was normal and therefore resolved, with no indication of residual problems.  

The file contains a July 2012 private medical record of Dr. J.E.L. showing that the Veteran was seen for complaints of right leg pain and edema, assessed as contusion of the right tibia.  

A VA muscle examination of the arms was conducted in October 2013.  Lateral and medial epicondylitis of the arms was diagnosed.  The Veteran reported having cramping in his arm muscles all of the time, with twitching.  Examination revealed mildly impaired motion of the elbow and pain on motion.  Muscle strength was normal.

A VA muscle examination of the legs was conducted in October 2013.  Patellofemoral syndrome was diagnosed.  The Veteran reported having cramping in his legs at times in the calf areas.  He stated that when he stretched his muscles, the cramps subsided; noting that the cramps lasted a few minutes then went away.  He also reported having bilateral knee pain.  Examination revealed mildly impaired range of motion in bilateral knee flexion and pain on motion, with no impairment of extension.  Muscle strength was normal.

A VA muscle examination of the back was conducted in October 2013.  Lumbar strain and lumbar radiculopathy were diagnosed.  The Veteran reported having back pain since service and indicated that he rode in a Bradley vehicle often with no back support.  Examination revealed decreased flexion with painful motion.  Muscle strength was normal with a notation of tenderness.  

The examiner opined that muscle pain in the legs was at least as likely as not due to service.  It was observed that there were multiple treatment notes regarding leg pain and right knee injury and that currently diagnosed patellofemoral syndrome may have gotten its start in 1990, when the Veteran began experiencing right knee trouble.  

The examiner opined that muscle pain in the arms were less likely than not due to service.  It was noted that 1788 pages of medical records were reviewed which revealed insufficient evidence to support the existence of this condition in the STRs.  

The examiner opined that muscle pain in the back was at least as likely as not due to service, as currently diagnosed lumbar strain was also documented in a January 1990 STR.   

A VA Gulf War back examination was conducted in July 2014.  Spina bifida occulta, mild degenerative disc disease, and DDD of the thoracic spine were diagnosed.  It was noted that in 1991 or 1992, the Veteran had back pain for which he sought treatment in service.   The examiner indicated that since this was a disease with a clear and specific etiology and diagnosis, it was not at least as likely as not that this is related to a specific exposure event attributable to service in Southwest Asia.

A VA Gulf War shoulder and arm examination was conducted in July 2014.  Calcific tendonitis of the bilateral elbows, mild degenerative joint disease (DJD) of the left elbow, and mild DJD of the AC joints were diagnosed.  It was noted that in the early 1990's, the Veteran noticed that lifting greater than shoulder height caused muscle and shoulder pain.  The examiner indicated that since this was a disease with a clear and specific etiology and diagnosis, it was not at least as likely as not that this is related to a specific exposure event attributable to service in Southwest Asia.

A VA Gulf War knee and lower leg examination was conducted in July 2014.  Mild DJD of the knees and shin splints with bilateral stress fractures of the bilateral lower extremities (1989) were assessed.  The examiner indicated that since these were conditions with a clear and specific etiology and diagnosis, it was not at least as likely as not that this is related to a specific exposure event attributable to service in Southwest Asia.

There examiner stated that there are known clinical diagnoses that account for the Veteran's pain in his legs, arms, and back and noted that the Veteran's history could be confusing to providers secondary to his multiple and varied complaints and multiple examinations conducted by multiple providers.  It was observed that there were intermittent vague complaints without consistent follow up for 6 months or more.  

The examiner noted that the Veteran had diagnosed elbow and shoulder conditions and opined that it was less likely than not that these are related to his military time.  It was observed that the Veteran's work history is noted for physical jobs and that he had the onset and progression of arthritis and tendonitis, related to his employment, daily living, and recreation, outside of his military tenure.

The examiner also opined that it was less likely as not (less than 50:50 probability) that the Veteran's current low back condition was a result of or caused by his period of active duty status.  The examiner stated that there were two mentions of low back pain, one in 1990 and 1992, with no indication of any type of serious back condition or of ongoing problems with the back.  The examiner added that the Veteran had intermittent complaints of pain in 2009 and later in 2014, consistent with aging, his occupations post service, and the present diagnosis.

The examiner also found that the Veteran's complaints of knee problems were at least as likely as not related to his occupation, activity, and DJD with bilateral knee pain since 2003.  

Analysis

The Board finds that service connection for muscle pain of the legs, arms, and back is not warranted. 

The Veteran's claimed conditions have been attributed to known clinical diagnosis of: (1) Legs - patellofemoral syndrome, DJD of the knees, and shin splints with bilateral stress fractures of the bilateral lower extremities; (2) Back - lumbar strain, cervical spine, DDD at C6, spina bifida occulta, mild degenerative disc disease, and DDD of the thoracic spine; (3) Arms - chronic cervical strain, mild impingement syndrome of the right shoulder, right wrist arthritis, and lateral and medial epicondylitis of the arms.  Further, fibromyalgia has never been diagnosed.  As pointed out by an examiner in 2009, the diagnostic criteria for fibromyalgia were not met, since there was a dearth of trigger points and rheumatologic laboratory data obtained for that examination was normal.  Accordingly, the Veteran's current leg, arm, and back disorders are not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, the Board must consider if service connection may be granted on a different basis.

With respect to the Veteran's claimed leg conditions, the Board notes that these have been primarily associated with clinical diagnoses of patellofemoral syndrome and degenerative joint disease of the knees.  Service connection has already been established for degenerative arthritis of the right and left knees.  In addition, with respect to conditions diagnosed as shin splints and remote bilateral stress fractures (not actually shown by the STRs), service connection was denied for residuals of shin splints and residuals of a right ankle injury in a final rating action of July 1994, and as such these conditions have already been considered by VA for purposes of establishing service connection.  Other diagnosed leg conditions such as contusion of the right tibia (July 2012) are shown only on an isolated and acute basis, not representing any chronic disorder.  Essentially, given the following facts, there is no basis upon which to establish service connection for muscle pain of the legs, as all such symptoms have been previously considered by VA in conjunction with manifestations of clinically diagnosed lower extremity conditions.  

With respect to the claimed back conditions, various clinical diagnoses of lumbar strain, cervical spine DDD at C6, spina bifida occulta, mild degenerative disc disease and DDD of the thoracic spine, have been made.  None of these conditions were diagnosed during service or until several years post-service. 

STRs include two entries relating to the back.  In January 1990, the Veteran was seen for a 2-day history of back pain at which time an isolated assessment of lumbar strain was assessed.  In June 1992, the Veteran with complaints of a stomach ache and pain in the lower back, attributed not to any actual back disorder, but to lower lobe pneumonia.  Thereafter, the STRs are entirely negative for complaints, treatment, or diagnoses relating to the back.  Significantly, a June 1993 examination report reflects that clinical evaluation of the back was normal and that the Veteran denied having recurrent back pain.  This physical examination report is highly probative as to the Veteran's condition in close proximity to his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Post-service, the Veteran's initial complaints involving the spine were first recorded in 2003; about 10 years after the Veteran's discharge from service.  In August 2009, he reported that in 1989 he first injured his back while at Fort Hood when he had a muscle pulled and had another episode in 1992 while in the Persian Gulf and he was jumping off a Bradley vehicle, twisting his back.  He stated that throughout his active duty military service he had occasional flareups of pain in the low back and would be seen by the medics and placed on anti-inflammatories and rest.  Chronic lumbosacral strain was assessed.  As mentioned, additional clinical diagnoses of back disorders have followed.  

With respect to the arms, again various clinical diagnoses of chronic cervical strain, mild impingement syndrome of the right shoulder, right wrist arthritis, and lateral and medial epicondylitis of the arms, have been made.  None of these conditions were diagnosed during service or until several years post-service and the Board notes that service connection is already in effect for residuals of a right wrist fracture.

STRs contain no entries relating to the arms.  Significantly, a June 1993 examination report reflects that clinical evaluation of the upper extremities was normal and that the Veteran denied having painful shoulders.  This physical examination report is highly probative as to the Veteran's condition in close proximity to his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Post-service, the Veteran's initial complaints involving the shoulders were first recorded in 2003; about 10 years after the Veteran's discharge from service.  At that time, chronic cervical strain was diagnosed and the examiner felt that cervical strain was the actual origin of the complaints of shoulder pain.  As mentioned, additional clinical diagnoses of arm disorders have followed.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000). 

The file contains numerous competent medical opinions addressing the relationship between service and the currently manifested low back conditions.  In this regard, there is a sole opinion provided in October 2013 to the effect that muscle pain in the back was at least as likely as not due to service, as currently diagnosed lumbar strain was also documented in a January 1990 STR.  However, the Board accords little probative weight to such opinion as it does not contain a complete rationale, explaining why a single diagnosis in 1990 resulted in a relationship between service and a disorder that was not observed until many years after service.  Furthermore, the Board finds that, as discussed below, that such opinion is outweighed by the more probative negative opinions of record. 

In this regard, in August 2009, an examiner opined that it was less likely as not (less than 50-50 probability) that the Veteran's current low back condition was a result of or caused by his period of active duty, citing only 2 isolated occurrences of back symptomatology in service.  In July 2011, a VA medical opinion was offered to the effect that the Veteran claimed muscle pain of the legs, arms, and back was not caused by or the result of service-related muscle pain, which was shown to have resolved.  In July 2014, an examiner opined that it was less likely as not (less than 50:50 probability) that the Veteran's current low back condition was a result of or caused by his period of active duty status.  The examiner stated that there were 2 mentions of low back pain, one in 1990 and 1992, with no indication of any type of serious back condition or of ongoing problems with the back.  The examiner added that the Veteran had intermittent complaints of pain in 2009 and later in 2014, consistent with aging, his occupations post service, and the present diagnosis.  

The file also contains numerous competent medical opinions addressing the relationship between service and the currently manifested arm conditions.  In July 2011, a VA medical opinion was offered to the effect that the Veteran claimed muscle pain of the legs, arms, and back was not caused by or the result of service-related muscle pain.  It was explained that a review of claim file indicated that the Veteran was seen during military service for pain in his legs, arms, and back and was treated.  The evaluator noted that it appeared that he was having muscle cramps possibly related to physical training.  It was noted that examination of the muscles was normal and therefore resolved, with no indication of residual problems.  In October 2013, an examiner opined that muscle pain in the arms was less likely than not due to service.  It was noted that 1788 pages of medical records were reviewed which revealed insufficient evidence to support the existence of this condition in the STRs.  In July 2014, an examiner noted that the Veteran had diagnosed elbow and shoulder conditions and opined that it was less likely than not that these are related to his military time.  It was observed that the Veteran's work history is noted for physical jobs and that he had the onset and progression of arthritis and tendonitis, related to his employment, daily living, and recreation, outside of his military tenure.  There are no positive nexus opinions on file relating to the arms.   

The Board finds these opinions to be highly probative evidence as to whether the Veteran's claimed low back and arm conditions were incurred in or are otherwise related to service.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The opinions provided were based on a review of the claims folder, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  They were also supported by accurate and logical rationale.  Therefore, Board finds no adequate basis to reject the aforementioned competent medical opinions provided for the record based on a lack of credibility or probative value, and finds the opinions to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Overwhelmingly, the opinions indicate that claimed back and arm muscle conditions were not incurred in service and are not at least as likely as not otherwise etiologically related to service.  In addition, the Veteran has not provided or even identified any competent evidence to rebut the numerous negative opinions or to otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Veteran has maintained that his arms and back symptoms have been chronic and continuous since service and he is considered competent to provide such an account.  However, there is nearly a decade long gap between the Veteran's discharge from service in 1994 and the initial complaints referable to the arms and back in 2003, also representing the earliest post-service evidence of medical treatment for such complaints.  Furthermore, as previously noted, the Veteran specifically denied having painful shoulders or recurrent back pain at the time of his June 1993 separation examination.  Based on such facts, the Board is unable to find competent and credible evidence of chronicity of arm and back symptomatology between 1994 and 2003.  In this regard, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, lay reports must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the assertions as to continuity are refuted by a negative examination report of 1993; a nearly decade long gap during which the Veteran did not complain of arm and/or back problems, seek treatment or file a claim for compensation; and the aforementioned highly probative and competent negative medical opinions.  

Therefore, the Board finds that presumptive service connection for degenerative joint disease or arthritis of the arms and/or back is not warranted as such did not manifest in service or within a year of the Veteran's service discharge.  Moreover, as discussed in the preceding paragraph, the competent and credible evidence does not establish a continuity of arm and/or back symptomatology since service.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

To the extent that the Veteran himself asserts he suffers from back and arm disorders as a result of service, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  The Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the etiology of the claimed back and arm conditions falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case. 

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed muscle conditions of the legs, back, and arms are related to service, the claims must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


C. Thyroid

In September 2002, the Veteran filed a service connection claim for a thyroid condition, claimed as due to exposure to environmental hazards during the Gulf War.  The Veteran indicated that a thyroid condition had been diagnosed for which he was taking Synthroid.  

The STRs are negative for any indication of a thyroid abnormality.  

VA records dated from 1999 to 2004 include an October 1999 entry noting that the Veteran felt much better since getting on medication to correct a thyroid problem.  A June 2000 record documents an assessment of hypothyroidism, treated with Synthroid.   

A VA Gulf War examination was conducted in July 2003 and the claims file was reviewed.  On examination, the thyroid was smooth symmetrical, nontender, and normal in size and position.  No thyroid condition was diagnosed at that time.  

The file contains a March 2009 private medical record of the Durden Medical Clinic, showing that lab results revealed hypothyroidism.  Hypothyroidism was also diagnosed upon VA examination of August 2009.  

In October 2010 another VA examination was conducted.  The Veteran gave a history of a thyroid condition starting in 1996-1997.  He indicated that he was having extreme fatigue and went to a VA clinic to undergo blood screening, which showed a thyroid condition.  The Veteran reported that he was currently taking Synthroid with good results.  Hypothyroidism with associated fatigue and lack of endurance was assessed.

In July 2011 a VA medical opinion was offered to the effect that the etiology of the Veteran's thyroid condition could not be resolved without resort to mere speculation.  It was noted that the Veteran was seen with complaints of fatigue, but that hypothyroidism was not diagnosed until after service. 

A VA thyroid examination was conducted in October 2013.  Hypothyroidism was diagnosed since 1996.  It was noted that fatigue was a symptom associated with hypothyroidism.  

A VA Gulf War thyroid examination was conducted in August 2014.  Hypothyroidism was diagnosed.  It was noted that testing by VA identified hypothyroidism as early as September 1999.  Fatigue was identified as a symptom associated with hypothyroidism.  The examiner indicated that since this was a disease with a clear and specific etiology and diagnosis, it was not at least as likely as not that this is related to a specific exposure event attributable to service in Southwest Asia.  The examiner opined that hypothyroidism was not present during the Veteran's service and noted that there were no indications in the STR's that would lead to that conclusion.  It was concluded that it was less likely than not that the Veteran's hypothyroidism had its onset during his military tenure.

Analysis

Post-service medical records reflect the Veteran currently has hypothyroidism.  Because the claimed thyroid condition has been diagnosed as hypothyroidism, this condition cannot represent an undiagnosed illness.  Accordingly, the Veteran's current thyroid condition is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.  Furthermore, such diagnosis is not recognized as a chronic disease subject to presumptive service connection.  As a result, in order to establish service connection the evidence must establish the Veteran's current hypothyroidism either began during, or was otherwise caused by, his active service.

STRs do not reflect the Veteran made any complaint of, nor sought any treatment for hypothyroidism or associated symptoms during his periods of active service.   

Post-service records reflect that hypothyroidism had been clinically identified and treated as of 1999; however, evidence on file indicates that it was initially diagnosed in 1996 or 1997, and treated chronically thereafter.  Even considering this information as fact, hypothyroidism was not diagnosed until approximately 2 years after separation from service and medical records do not suggest any connection between the Veteran's current hypothyroidism and his active service.  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The file contains a competent medical opinion addressing the relationship between service and the currently claimed thyroid condition.  During an August 2014 VA Gulf War thyroid examination, the examiner indicated that since hypothyroidism was a disease with a clear and specific etiology and diagnosis, it was not at least as likely as not that this is related to a specific exposure event attributable to service in Southwest Asia.  The examiner also observed that hypothyroidism was not present during the Veteran's service and noted that there were no indications in the STR's that would lead to that conclusion.  It was concluded that it was less likely than not that the Veteran's hypothyroidism had its onset during his military tenure.  There are no positive nexus opinions on file. 

The Board finds the 2014 examiner's opinion to be highly probative evidence as to whether the Veteran's claimed thyroid condition was incurred in or is otherwise elated to service.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The opinion was provided based on a review of the claims folder, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  It was supported by accurate and logical rationale.  Therefore, Board finds no adequate basis to reject the competent medical opinion provided for the record in 2014 based on a lack of credibility or probative value, and finds the opinion to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut the negative opinion or to otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

To the extent that the Veteran himself asserts he suffers from a thyroid condition as a result of service, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  The Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the etiology of the claimed back and arm conditions falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case. 

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed thyroid condition is related to service, the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D. Fatigue and Lack of Endurance

The STRs are negative for any mention of fatigue or for any diagnosed condition primary associated with fatigue and/or lack of endurance.  

On VA mental examination of February 1998, the Veteran complained of trouble sleeping at night and nightmares, he did not mention symptoms of fatigue or lack of endurance.  

A VA Gulf War examination was conducted in July 2003 and the claims file was reviewed.  On examination, fatigue and/or lack of endurance was not specifically mentioned.  

VA records dated from 1999 to 2004 include a November 2003 entry showing that the Veteran reported having symptoms of nightmares, flashbacks, insomnia, sleep impairment, and fatigue.  On mental health consultation of February 2004, it was noted that the Veteran was experiencing symptoms of stress, nightmares, tiredness, and poor sleep.  Insomnia was assessed.  Later in February 2004, insomnia - resolved was assessed, and it was noted that he was planning to attend night classes and had moved his shift as a correction officer to a later time.   

A VA examination was conducted in August 2009.  The Veteran reported that fatigue began in 1993 after Desert Storm.  He stated that battle duties required him to be up and awake for days at a time and mentioned that, since then, he has had intermittent fatigue.  It was noted that there are times for several days when he will not feel fatigued.  Intermittent fatigue not meeting criteria for a diagnosis of chronic fatigue syndrome was assessed.  The examiner opined that the Veteran's claimed fatigue was at least as likely as not related to hypothyroidism.  The examiner explained that the Veteran offered a history of fatigue, in the face of mood disorder/PTSD as well as psychoactive medications.  It was also observed that, despite taking leveothyroxine, he is serologically hypothyroid and this could not be exonerated as a cause for his fatigue.  The examiner mentioned that the Veteran's fatigue could at times be relieved by rest and noted that he continued to function at a normal level; therefore, it could not be concluded that his fatigue complaint is unexplained.  The examiner observed that essential symptoms indicate the presence of arthralgias and unrefreshing sleep which were insufficient to diagnose chronic fatigue.  

In June 2010 another VA examination was conducted.  The Veteran gave a history of difficulty sleeping starting in service, for which he was seen at a local clinic in Fort Hood, but not treated.  The Veteran reported that he took Alprazolam to assist in sleeping, which was helping.  An assessment of resolved insomnia was made.  

In October 2010 another VA examination was conducted.  The Veteran reported that he began having extreme fatigue and lack of endurance while stationed at Fort Hood.  He was seen at a local troop clinic and advised to take multivitamins.  Hypothyroidism with associated fatigue and lack of endurance was assessed.  The examiner opined that hypothyroidism was less likely than not due to service.  It was noted that 1788 pages of medical records were reviewed which revealed insufficient evidence to support the existence of this condition in the STRs.  

A VA examination for chronic fatigue syndrome was conducted in October 2013.  The report reflects that there is no objective evidence to support a diagnosis of fatigue and lack of endurance.  It was noted that the Veteran described fatigue that he thought was due to working the night shift and hypothyroidism, but which has improved since he is no longer working the night shift.  It was noted that chronic fatigue syndrome had not been diagnosed.  The examiner concluded that there was no separate diagnosis of fatigue being given, and that fatigue was a symptom associated with hypothyroidism.   

The examiner opined that it was less likely than not, that the Veteran has had objective indicators of lack of endurance or fatigue due to an undiagnosed illness or a medically unexplained chronic multisymptom illness at any time since on or about September 2002.  It was explained that there was not a minimum of a 6-month period of chronicity of those objective indicators and that more likely than not, the Veteran's complaints were related to diagnosed illness including hypertension and hypothyroidism.

A VA Gulf War thyroid examination was conducted in August 2014.  Hypothyroidism was diagnosed.  It was noted that testing by VA identified hypothyroidism as early as September 1999.  Fatigue was identified as a symptom associated with hypothyroidism.

Analysis

As an initial matter, the Board finds that the evidence fails to show that the Veteran has been diagnosed with chronic fatigue syndrome.  In  fact, such a diagnosis has been explicitly ruled out by the competent medical evidence.  In this regard, chronic fatigue syndrome is a specific clinical condition which has defined criteria which must be met in order to support a diagnosis, as fully explained in the August 2009 examination report, at which time it was found that the criteria were not met.  

Significantly, the file contains numerous references and opinions to symptoms of fatigue and lack of endurance associated with clinically diagnosed hypothyroidism.  Specifically, in October 2010, hypothyroidism with associated fatigue and lack of endurance was assessed.  At the October 2013 VA examination, the examiner concluded that there was no separate diagnosis of fatigue being given, and that fatigue was a symptom associated with hypothyroidism.  A VA Gulf War thyroid examination was conducted in August 2014.  Hypothyroidism was diagnosed and fatigue was identified as a symptom associated with hypothyroidism.

As the aforementioned conclusions were based on review of the Veteran's lay history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has reviewed the Veteran's lay statements in support of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  Simply having symptoms of fatigue and lack of endurance, as credibly reported by the Veteran, does not comport to a diagnosis of chronic fatigue syndrome, as this condition has a specifically defined set of clinical criteria which must be met.  Moreover, numerous competent medical opinions offered in this case have associated symptoms of fatigue and lack of endurance with currently diagnosed hypothyroidism.  

Wither respect to the contention that fatigue and lack of endurance are manifestations of Gulf War illness, under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being a sign or symptom that may be a manifestation of an undiagnosed illness or medically unexplained chronic multi symptom illness.  It is also acknowledged that the Persian Gulf provisions of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002, to enable service connection to be awarded for medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome, that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  Here, as discussed previously, the record does not contain a diagnosis of chronic fatigue syndrome. 

The presumption under 38 C.F.R. § 3.317 only operates where the evidence demonstrates an undiagnosed illness, i.e., one that is not attributed to any known clinical diagnoses.  Here, the greater weight of the evidence of record indicates that the Veteran's fatigue is a manifestation of non-service connected hypothyroidism.  Therefore, this manifestation has been attributed to known clinical diagnoses, precluding entitlement to service connection for a separate disorder on a presumptive basis under 38 C.F.R. § 3.317. 

In conclusion, since the Veteran has not met the essential requirement of showing evidence of a current disability claimed as chronic fatigue syndrome and his symptoms of fatigue and lack of endurance have been attributed to a known clinical diagnosis of hypothyroidism, the preponderance of the evidence is against the claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

E. Gastrointestinal Disorder

The STRs include a July 1989 enlistment examination report which reveals that clinical evaluation of the abdomen and viscera was normal.  In November 1989, the Veteran was treated for symptoms of severe diarrhea.  In June 1992, the Veteran complained of a stomach ache and pain in the lower back, assessed as lower lobe pneumonia.  A June 1993 examination report reflects that clinical evaluation of the abdomen and viscera was normal was normal.  The Veteran subjectively denied having stomach trouble or frequent indigestion.  

A clinical diagnosis of reflux esophagitis was made by Dr. C.D. in May 1994.  

VA records dated from 1999 to 2004 include a September 1999 record noting that the Veteran complained of heartburn.  GERD was assessed.  GERD was periodically treated thereafter.  In May 2004, the Veteran complained of chronic constipation.

A VA Gulf War examination was conducted in July 2003 and the claims file was reviewed.  On examination, bowel sounds were normal in all quadrants.  The abdomen was soft nontender and nondistended.  No masses or organomegaly were noted.  No gastrointestinal condition was diagnosed at that time. 

VA records show that in February 2008, acid reflux - in poor control was assessed.

A VA examination was conducted in August 2009.  The Veteran reported that his esophageal reflux symptoms began in 1989 while he was serving in the Gulf and medication was prescribed for him.  Assessments of resolved acute gastroenteritis while in military and GERD, non-H pylori related were made.  The examiner commented that the Veteran had a limited bout of diarrhea while in the military which was more likely than not due to gastroenteritis, and resolved after empiric antibiotic treatment which makes a bacterial cause certainly possible; no chronic condition resulted.  It was noted that he had a history of non-H pylori associated GERD.  The examiner observed that although the Veteran relayed a history of developing this condition on active duty, military medical records did not contain information regarding it; hence, the only identifiable diagnosable condition appeared to be GERD, which could not be resolved as service related.  

In June 2010 another VA examination was conducted.  The Veteran gave a history of reflux, starting in 1990/1991.  He indicated that his initial manifestations were gagging and heartburn, for which he was seen at a Saudi Arabia medical clinic and given medication for symptoms.  It was noted that he was currently taking Omeprazole for this condition.  Reflux was assessed. 

The file contains a February 2011 private medical record of Dr. J.E.L. showing that the Veteran was seen for complaints of mild-epigastric pain and indigestion after eating.  

A VA examination for esophageal conditions was conducted in October 2013.  GERD, initially diagnosed in 1994 was assessed.  The Veteran reported that reflex had been diagnosed in 1994 and that he was taking medication for this.  Associated manifestations were identified as pyrosis, reflux, vomiting, nausea, and sleep disturbance.  No stomach or duodenum conditions were diagnosed.  The examiner opined that the Veteran's gastrointestinal condition was less likely than not due to service.  It was noted that 1788 pages of medical records were reviewed which revealed insufficient evidence to support the existence of this condition in the STRs.  

A VA Gulf War examination for esophageal conditions was conducted in July 2014.  Assessments of GERD - diagnosed in 1994; and hiatal hernia - diagnosed in 2007, were made.  The examiner indicated that since this was a disease with a clear and specific etiology and diagnosis, it was not at least as likely as not that this is related to a specific exposure event attributable to service in Southwest Asia.  

An assessment of constipation was also made, with an initial onset of May 1989.  The Veteran reported that the Veteran experienced this just about every time he would eat in 1992 and 1993.  A history of hemorrhoids in and since service, and a colonoscopy in May 2014 was also noted.  The examiner indicated that since this was a disease with a clear and specific etiology and diagnosis, it was not at least as likely as not that this is related to a specific exposure event attributable to service in Southwest Asia 

The examiner stated that the Veteran had diagnosis of constipation prior to his military time and had brief intermittent episodes of diarrhea and vomiting that appear to have been related to viral pneumonia in service.  The June 1993 examination report reflected that the Veteran denied frequent indigestion or stomach or intestinal problems.  Within one month of discharge in April 1994, severe reflux esophagitis was treated and diagnosed.  In 1999, GERD was diagnosed.  Apparently at the time of discharge, the Veteran had an episode of severe indigestion that was treated for a period of time and then self-treated until 1999.  The examiner opined that it was at least as likely as not that the Veteran's GERD is related to his military tenure, onset within one month of discharge with continuing symptoms.  

Analysis

In the present case, there is no dispute that the Veteran has a currently manifested gastrointestinal disorder, diagnosed as GERD and reflux esophagitis during the pendency of the claim.  

The Veteran has reported a history of reflux, starting in 1990 or 1991.  He indicated that his initial manifestations were gagging and heartburn, for which he was seen at a Saudi Arabia medical clinic and given medication for symptoms.  STRs show that in November 1989, the Veteran was treated for symptoms of severe diarrhea.  In June 1992, the Veteran with complaints of a stomach ache.  Significantly, reflux esophagitis was diagnosed by Dr. C.D. in May 1994, just a month after the Veteran's discharge from service.  

In 2009 and 2013, examiners were unable to link the Veteran's currently manifested gastrointestinal disorder to service, essentially determining that the STRs contained only limited evidence of GI symptoms and treatment.  

However, on examination conducted in July 2014, the examiner observed that the Veteran had diagnosis of constipation prior to his military time; had brief intermittent episodes of diarrhea and vomiting that appear to have been related to viral pneumonia in service; and that within one month of discharge in April 1994, severe reflux esophagitis was treated and diagnosed.  It was also noted that apparently at the time of discharge, the Veteran had an episode of severe indigestion that was treated for a period of time and then self-treated until 1999.  The examiner opined that it was at least as likely as not that the Veteran's GERD was related to his military tenure, onset within one month of discharge with continuing symptoms.  

The Board notes that the Veteran is competent to report as to the timing and nature of his in and post-service symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Furthermore, the Board considers the Veteran's statements in this regard to be credible and probative, as they are internally consistent and not contradicted by any other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

While evidence is conflicting on the matter, it does appear that adequate evidentiary development has been undertaken and that, in essence, the evidence as collectively assessed indicates that it is at least as likely as not that the Veteran's currently claimed gastrointestinal disorder was incurred in service.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.  In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current gastrointestinal disorder, diagnosed as GERD and reflux esophagitis, which etiologically related to service.  Therefore, the criteria for service connection are met.
F. Headaches

The STRs include a February 1990 entry indicating that the Veteran had complaints of headaches and vomiting, with no assessment made.  The STRs are otherwise negative for any mention of headaches, or any indication of head injury, or for any diagnosed condition primary associated with headaches.  Furthermore, at the time of his June 1993 separation, the Veteran denied frequent or severe headaches.

VA records dated from 1999 to 2004 include a September 1999 record noting that the Veteran complained of headaches.  Headaches, most likely tension, were assessed.

A VA Gulf War examination was conducted in July 2003 and the claims file was reviewed.  Headaches were not mentioned during the examination.  

The file contains a December 2003 private medical record of Dr. J.E.L, showing that the Veteran had complaints including coughing, headaches, and sore throat, assessed as bronchitis.

A VA headache examination was conducted in September 2009.  The Veteran indicated that headaches started at approximately age 25, and were initially infrequent (once per month to once every two months) and less intense than those he currently experiences.  It was noted that headaches remained relatively mild until approximately seven years ago.  Over the past seven years headaches had been fairly significant.  It was mentioned that he experienced headaches approximately three to four times per month.  The examiner noted that a review of the STRS of July 1989 and June 1993, revealed that the Veteran answered "no" in regard to the question of having "frequent or severe headaches," and that there was a single entry of February 1990 indicating that the Veteran presented or headache and vomiting of sixteen hours duration.  Headaches were assessed and it was commented that there was a migraine component to certain current headaches.  The examiner opined that there was insufficient support for the premise that a current headache disorder had its onset during active service or that are related to any in-service disease or injury.  

In June 2010 another VA examination was conducted.  The Veteran gave a history of headaches starting in 1990.  He indicated that during service he began having frequent headaches, was seen at a local medical clinic in Saudi Arabia, and was given Tylenol.  The Veteran denied receiving present treatment.  An assessment of resolved headaches was made.  

In August 2012 a VA headache examination was conducted at which time migraine headaches, onset in 1988 were diagnosed.  The Veteran reported that he began having headaches in service.  The examiner opined that there was insufficient evidence in the claims folder to support the premise that headaches were incurred in or are related to service.  It was noted that on service examinations of 1989 and 1993, the Veteran indicated that he did not have frequent or severe headaches.   

A VA headache examination was conducted in October 2013.  Tension headaches were diagnosed.  It was noted that the Veteran had headaches 2-3 times a week, with very severe headaches occurring 2-3 times a month.  Associated symptoms were identified as nausea, vomiting, and sensitivity to light and sound.  The examiner opined that headaches were less likely than not due to service.  It was noted that the mention of headaches in the records were associated with other diagnosed conditions, and were not shown to be an independent condition.  It was also observed that headache symptoms were not acknowledged by the Veteran on enlistment or separation examinations.  

A VA Gulf War headache examination was conducted in August 2014.  Migraine and migraine variant headaches were diagnosed.  It was noted that, while serving in Saudi Arabia, the Veteran began having frequent headaches and was treated at a local clinic in Saudi Arabia.  The examiner indicated that since this was a disease with a clear and specific etiology and diagnosis, it was not at least as likely as not that this was related to a specific exposure event attributable to service in Southwest Asia.

The examiner mentioned that there did not appear to be objective indicators of reported symptoms or chronicity related to headaches.  It was observed that the Veteran had developing issues of hypothyroidism and hypertension during the early 2000's which may well have caused some headaches, not reaching a level requiring medical complaints and/or intervention.  The examiner stated that documentation did not support a finding that the Veteran's headaches began during his military service.  The examiner concluded that it was not as least as likely as not that the Veteran's headaches were related to his military service.

Analysis

Post-service medical records reflect the Veteran currently has diagnosed tension/migraine headaches and, as such, this condition does not represent an undiagnosed illness.  Accordingly, the Veteran's current headache condition is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, the Board must consider if service connection may be granted on a different basis.

STRs include a single entry relating to headaches and other symptoms documented in February 1990.  Thereafter, there is no mention of headaches and the June 1993 examination report reflects that the Veteran denied having headaches.  Post-service records reflect isolated complaints of headaches (September 1999 and December 2003).  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran gave a history of headaches starting in 1990.  He indicated that during service, he began having frequent headaches and was seen at a local medical clinic in Saudi Arabia, and was given Tylenol.  In 2009, he mentioned that he experienced headaches three to four times per month.  

The file contains numerous competent medical opinions addressing the relationship between service and the currently claimed headache disorder.  A VA headache examination was conducted in September 2009 at which time headaches were assessed and it was opined that there was insufficient support for the premise that the current headache disorder had its onset during active service or was related to any in-service disease or injury.  The examiner commented that there was a single entry in the STRs relating to headaches (February 1990) and also noted that on the June 1993 examination report, the Veteran answered "no" in regard to the question of having "frequent or severe headaches.  In August 2012, an examiner opined that there was insufficient evidence in the claims folder to support the premise that headaches were incurred in or are related to service.  

In October 2013, VA headache examination was conducted and tension headaches were diagnosed.  The examiner opined that headaches were less likely than not due to service.  It was noted that the mention of headaches in the STRs were not shown to be an independent condition.  It was also observed that headache symptoms were not acknowledged by the Veteran on enlistment or separation examinations.  On VA Gulf War headache examination conducted in August 2014, migraine and migraine variant headaches were diagnosed.  The examiner stated that documentation did not support a finding that the Veteran's headaches began during his military service and concluded that it was not as least as likely as not that the Veteran's headaches are related to his military service.

In essence, the record contains 4 negative nexus opinions, and no positive opinions supporting the claim.  The Board finds all the aforementioned opinions to be highly probative evidence as to whether the Veteran's claimed headache condition was incurred in or is otherwise related to service.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The opinions were provided based on a review of the claims folder, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  They were supported by accurate and logical rationale.  Therefore, Board finds no adequate basis to reject the competent medical opinions provided for the record based on a lack of credibility or probative value, and finds these opinions to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut the negative opinions or to otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Veteran has maintained that his headaches have been chronic and continuous since service and he is considered competent to provide such an account.  However, the Board finds that such statements are not credible.  In this regard, the Veteran specifically denied having frequent or severe headaches at the time of his June 1993 separation examination.  Moreover, while he filed claims for service connection for various disorders within a year of his discharge in April 1994, he did not file for headaches.  Rather, he did not do so until September 1997.  Furthermore, as discussed previously, post-service records reflect isolated complaints of headaches (September 1999 and December 2003) prior to the commission of several VA examinations.  Moreover, said VA examinations, which have been determined to be highly probative, found no relationship between the Veteran's service, to include the single instance of complaints of headaches in 1990 and his service in Southwest Asia.  Based on such facts, the Board is unable to find competent and credible evidence of chronicity of headache symptomatology since service.   

Therefore, the Board finds that presumptive service connection for migraine headaches as an organic disease of the nervous system is not warranted as such did not manifest in service or within a year of the Veteran's service discharge.  Moreover, as discussed in the preceding paragraph, the competent and credible evidence does not establish a continuity of headache symptomatology since service.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

To the extent that the Veteran himself asserts he suffers from a headache condition as a result of service, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  The Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the etiology of the claimed back and arm conditions falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case. 

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed headache condition is related to service, the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Ortiz, supra; Gilbert, supra.56.


ORDER

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for muscle pain in the legs, to include as due to an undiagnosed illness, is denied.

Service connection for muscle pain in the arms, to include as due to an undiagnosed illness, is denied.

Service connection for muscle pain in the back, to include as due to an undiagnosed illness, is denied.

Service connection for a thyroid disorder, to include as due to undiagnosed illness, is denied.

Service connection for fatigue and lack of endurance, to include as due to an undiagnosed illness, is denied. 

Service connection for GERD and reflux esophagitis is granted.

Service connection for headaches, to include as due to undiagnosed illness, is denied.


REMAND

With regard to the Veteran's service connection claim for a skin disorder, the Board finds that another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide such claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran maintains that his claimed skin condition is etiologically related to his service in the Southwest Asia Theater of operations during the Gulf War.  

The record reflects that a VA Gulf War examination was conducted in July 2003, at which time the Veteran complained of an intermittent skin condition that started 2 years previously, and mentioned that it was limited to his hands and arms.  He stated that if he bumped his hands and his arms against an object, he developed a blood-filled blister in the area that is purplish in color which ruptured and drained a blood-like material, followed by peeling of the skin in this same area with itching.  No skin condition was present or diagnosed at that time, and the examiner opined that it was at least as likely as not that this represented an undiagnosed disorder of the Persian Gulf War.  

On VA examination of the skin conducted in February 2010, the examiner noted that since the Veteran had never presented to any physician or dermatologist when he was suffering from a skin disorder (peeling of the hand or blisters on his forearms), and he/she could record no other objective findings related to this condition on examination, the only evidence of a skin condition was a description of outbreaks.  Accordingly, the examiner opined that the described bruises and blood filled blisters were more likely purpura and hemorrhagic bullae caused by trauma to the skin while taking a medication that inhibits platelet aggregation.  Therefore, the examiner opined that bruises and blood filled blisters were not likely related to military service.  

In October 2010 another VA examination was conducted.  The Veteran gave a history of a skin condition of the hands and arms starting in 1991, described as bumps and water blisters, treated at a local troop clinic.  Atopic dermatitis was assessed.  In July 2011 a VA medical opinion was offered to the effect that the Veteran claimed skin problems were less likely than not caused by or the result of service-related skin problems.  It was explained that a review of claim file indicated that there was no mention that the Veteran was treated for a skin rash during service.  

A VA skin examination was conducted in October 2013.  Seborrheic keratosis was diagnosed.  It was noted that the Veteran had multiple spots on the skin which started appearing in the mid-1990's.  Lesions were described as raised, scaly, and peeling.  On examination, seborrheic keratosis, warty appearing skin lesions on the arms and abdomen, totaling an area of less than 5%, none exposed, were noted.  The examiner opined that the Veteran's skin disorder was less likely than not due to service.  It was noted that 1788 pages of medical records were reviewed which revealed insufficient evidence to support the existence of this condition in the STRs.  

Most recently, a VA Gulf War skin examination was conducted in July 2014.  Folliculitis was diagnosed.  The examiner noted in the record a lay history of episodes in service with no documentation by medical personnel of findings.  It was determined that the Veteran's history was consistent with someone who takes specifically noted medications and uses their hands in physical labor, often using equipment, causing trauma or opportunities for infection (folliculitis).  The condition was described as intermittent, but not chronic.  The examiner felt that this condition was not related to service in Southwest Asia, but was the result of aging, medications and activity.

Essentially, there is a large amount of conflicting evidence already of record in this case.  Here, the Veteran's lay statements attest to skin symptoms in service, particularly of the arms and hands, even in the absence of STRs confirming any such symptoms or treatment therefor.  As noted above, the July 2014 opinion made note of the Veteran's lay history of symptoms in-service, but supported a negative opinion with an explanation to the effect that the skin condition was unrelated to his military service based on a lack of documentation during his service.  In addition, the examiner described the condition as intermittent but not chronic, although it appears that the condition has been ongoing for many years, albeit only appearing occasionally.   

Given the aforementioned discrepancies, the Board finds that this claim should be remanded for another VA examination and supplemental medical nexus opinion and in order to obtain clarifying information.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination (dermatological) for a supplemental medical opinion regarding the nature and etiology of any current skin condition, and whether any disorder currently present is the result or manifestation of an undiagnosed illness. 

This medical evaluation, if possible, should be performed during a time when this condition is in an active state, that is, during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing and evaluation must be performed, and all findings set forth in detail.

(A) Identify by diagnosis all skin disorders, to include those present on examination (with symptoms), and those which are not symptomatic on examination, but which are found to be ongoing with occasional/ recurrent symptoms.  Provide information regarding the symptoms associated with each diagnosed disorder, and indicate whether the conditions are considered chronic or acute/resolved. 

(B) The examiner should specifically state whether the Veteran's skin complaints are attributed to a known clinical diagnosis.    

(C) If any symptoms of a skin disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's skin disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed skin disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.

Because the Veteran is competent even as a layman to report the onset of symptoms regarding his skin condition, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's lay reports of symptoms during his military service and thereafter, in determining whether any current skin condition may have originated during his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of  in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

In addition, while it is true that an examiner may consider the absence of any documented treatment as one of the reasons for concluding a claimed condition was not present at a particular time, this cannot be the only or sole reason for making this deduction, unless it is the type of condition that ordinarily would have been reported, if indeed present, and there was this opportunity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


